UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6247



BETTY JEAN MURPHY-BARBER,

                                            Plaintiff - Appellant,

         versus

J. J. MURRAY, Camp Administrator; PATRICIA
PEOPLES; WARDEN HADDEN; BUREAU OF PRISONS,
Agency of the Department of Justice,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-1030-BR)

Submitted:   June 20, 1996                  Decided:   July 1, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Betty Jean Murphy-Barber, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her civil rights action as frivolous under 28 U.S.C. § 1915(d)

(1988). In her complaint, Appellant alleged a discriminatory and

retaliatory institutional transfer, deliberate indifference to

serious medical needs, denial of access to courts, and denial of
the right to have prejudicial erroneous information removed from

her prison file. The district court properly dismissed the claims

against Patricia Peoples and Bureau of Prisons because they are not

persons subject to suit under Bivens v. Six Unknown Named Agents of
Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

     The district court dismissed the remaining claims as frivolous

under § 1915(d), based on Appellant's failure to allege certain

facts or to support her claims with evidence. Because Appellant
may be able to particularize her complaint to state non-frivolous

claims arising from the events described in the complaint, see

Coleman v. Peyton, 340 F.2d 603, 604 (4th Cir. 1965), we modify the

district court's order to reflect that the dismissal is without
prejudice and affirm that disposition. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                              AFFIRMED AS MODIFIED



                                2